UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1121



STEPHEN SIMON, individually and as ultimate
assignee    of  Humanistic   Mental  Health
foundation,

                                            Plaintiff - Appellant,

          versus


GROUP INSURANCE PLAN FOR AEROSPACE EMPLOYEES
OF MARTIN MARIETTA, a/k/a Group Benefits Pro-
gram for Salaried Employees of Martin Marietta
Corporation; MARTIN MARIETTA CORPORATION, as
Plan Administrator,

                                           Defendants - Appellees,

          and


EVA CARLSON, individually and as fiduciary;
JOHN RUST, individually and as fiduciary; TOM
KINSTLE, individually and as fiduciary,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
99-3463-PJM)


Submitted:   July 10, 2001                 Decided:   July 27, 2001


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Stephen Simon, Appellant Pro Se. J. Eric Paltell, Lynn A. Clements,
PIPER, MARBURY, RUDNICK & WOLFE, L.L.P., Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Stephen Simon appeals the district court’s order dismissing

his Rule 12(b)(6) claim.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.     See Simon v.

Group Ins. Plan, No. CA-99-3463-PJM (D. Md. Dec. 20, 2000).     No

member of this court requested that a poll be taken with respect to

Simon’s Suggestion For Hearing En Banc.   Accordingly, we deny that

petition.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                 2